Citation Nr: 0112435	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (original) evaluation for a low 
back disability (chronic mechanical low back pain), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from October 1994 to 
March 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled to appear at a video conference 
hearing before the Board in November 2000, but he failed to 
appear for his scheduled hearing.  No further action with 
regard to his Board hearing request will be taken at this 
time, however, as he has not explained why he missed his 
November 2000 hearing or requested a new hearing.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
reports of chronic low back pain with occasional flare-ups of 
more severe pain with strenuous physical activity such as 
frequent bending or heavy lifting.

2.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for his low back 
disability so as to require referral for extraschedular 
consideration by designated authority.


CONCLUSIONS OF LAW

1.  The appellant's low back disability is no more than 10 
percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5299-5295 (2000).

2.  Application of the extraschedular provisions for the 
appellant's low back disability is not warranted in this 
case.  38 C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The pertinent facts may be briefly stated as follows:  The 
appellant filed his original claim seeking VA disability 
compensation or pension benefits in April 1998, claiming that 
service connection should be awarded for chronic lower back 
pain.  Service connection for a low back disability 
(described as chronic mechanical low back pain) was granted 
by rating decision in August 1998 based on service medical 
records and the report of a VA spine examination conducted in 
July 1998.  The low back disability was assigned a 10 percent 
evaluation under Diagnostic Code 5299-5295 effective from the 
date of claim, March 24, 1998 (day following separation from 
active service as claim was filed within a year of such date, 
see 38 C.F.R. § 3.400(b)(2) (2000)).

The aforementioned service medical records disclosed that the 
appellant was seen for a Medical Board evaluation in December 
1997 with a history of lower back pain since a lifting injury 
in May 1995.  The appellant stated that he experienced a 
sharp pain in his low back with radiation down to his right 
leg at the time of the injury, and he described a two-year 
long history of similar-type pain following the original 
injury.  He also stated that he had pain with walking, 
running, sit-ups, jumping or standing and sitting with long 
periods of time.  Diagnostic test results reviewed at the 
time of the Medical Board proceedings included a magnetic 
resonance imaging (MRI) scan conducted in June 1996, which 
showed a minimal posteriorly bulging annulus at the L5-S1 
region and mild degenerative hypertrophy of the epiphyseal 
joint between L5 and S1, and X-rays of the lumbar spine taken 
in July 1996, which were interpreted as normal.  In addition, 
the Medical Board examiner noted that X-rays taken of the 
right hip in October 1996 showed a bone island at the right 
hip acetabulum, while a follow-up computerized tomography 
(CT) scan of the right hip showed an essentially normal 
study.  Physical examination in December 1997 showed that the 
appellant had decreased range of motion on flexion (to 45 
degrees) and deep tendon reflexes of 2/4 at the patella 
Achilles tendon.  However, motor strength was normal on the 
left side (5/5), while only minimally impaired on the right 
side (4/5).  In addition, sensation was intact throughout.  
On straight leg raising, the appellant could extend his legs 
to 40 degrees in the supine position as well as in the 
sitting position.  The examiner also noted that he had some 
tenderness to palpation over the quadratus lumborum muscles 
and throughout his paraspinal muscles.  However, he had good 
rectal tone without radiculopathy and no decrease in 
sensation.  Based on these findings, he was diagnosed with 
myofascial pain, chronic lower back pain, and it was 
recommended that he be administratively discharged from 
further active duty because he did not meet retention 
standards due to his chronic back pain.

On the July 1998 VA spine examination, the appellant reported 
a history of chronic recurrent low back pain that varied in 
severity.  He stated that he avoided heavy lifting, and 
indicated that prolonged sitting seemed to bother him.  In 
addition, he stated that running/jogging caused increased 
pain in his back.  However, he stated that standing and 
walking did not cause him any particular problems, and he was 
only mildly symptomatic at the time of the examination.  The 
appellant indicated that he had episodes of radiating pain 
into the right posterior thigh to the level of the knee, but 
no related bowel/bladder incontinence.  It was also noted 
that he was not on any medications for his back pain.  
Physical examination revealed a normal station and gait (he 
could move about the room with an unremarkable gait patter) 
and he was able to stand erect.  Further, no muscle spasm was 
noted, but he had some tenderness to palpation in the lower 
midline and lower right paravertebral region.  Range of 
motion testing revealed that he had 75 degrees of flexion and 
20 degrees of extension.  In addition, right lateral bending 
was accomplished to 30 degrees, while left lateral bending 
was to 20 degrees.  Regarding rotation, he had 35 degrees of 
right lateral rotation and 30 degrees of left lateral 
rotation.  The examiner noted that the appellant had pain 
with range of motion testing, particularly near the extremes 
of motion.  Additional findings revealed that straight leg 
raising in a sitting position was negative bilaterally, and 
that he could heel/toe walk and squat without difficulty.  
Further, the appellant had 5/5 strength in the lower 
extremities, and reflexes and sensation were intact in the 
lower extremities.  Based on these findings, the examiner 
diagnosed chronic lumbosacral strain, and provided the 
following commentary:

As far as functional loss, he is bothered 
by heavy lifting.  He was noted to have 
pain on range of motion testing.  No 
evidence of weakness is noted.  In 
general, I think that increased use of 
the back will probably aggravate his 
condition.  I do think that pain could 
further limit functional ability during a 
flare up of pain or with increased use so 
it is not feasible to attempt to express 
any of this in terms of additional 
limitation of motion as this cannot be 
determined to any degree of medical 
certainty.

X-rays of the lumbar spine taken in connection with the July 
1998 examination showed a mild scoliosis of the thoracolumbar 
spine, but no other abnormalities (including well-maintained 
disc spaces and intact pedicles).

In February 1999, the appellant appealed the RO's decision 
assigning the 10 percent original rating for his low back 
disability, and this appeal followed.  In his substantive 
appeal of March 1999, the appellant indicated that he was 
scheduled to see an orthopedic specialist in April 1999 for 
his low back and that he would submit a report as soon as 
possible.  However, no report was ever submitted and the 
appellant has not indicated that any additional medical 
reports or other evidence is available or forthcoming in 
connection with this claim.  He also stated in his 
substantive appeal that the July 1998 examination was 
inadequate and that he wanted another VA examination by a 
specialist in back injuries and additional specialized 
testing to evaluate his disability.

In addition to the above, the appellant testified before a 
Hearing Officer at the RO on May 10, 1999.  At that time, he 
testified that he could not touch his toes from a standing 
position and that he had radiating pain down into his thighs 
if he attempted to do so.  Further, he testified that he had 
a sharp pain going down into his right leg as far as the calf 
and that he would experience this pain if he attempted to 
bend down or raise his legs from a sitting position.  The 
appellant also testified that he could not bend backwards and 
only a little side to side.  He stated further that he could 
feel a muscle spasm if he put his hand on his back.  However, 
he testified that he was not on any medications for his back 
pain and was not seeing any private physicians for treatment 
purposes.  The appellant testified that he had trouble 
climbing stairs and that he could not walk on his toes.  He 
stated also that he could walk on his heels but not very far, 
and that he could not walk far in general without needing to 
sit down and rest.  Regarding employment, the appellant 
testified that he was not working.  In light of his 
testimony, the Hearing Officer advised the appellant that he 
would schedule him for another VA examination to evaluate the 
severity of his low back disability.

The VA spine examination ordered by the Hearing Officer was 
conducted in August 1999 by the same examiner who conducted 
the prior VA examination in July 1998.  For purposes of this 
examination, the claims file was available for review by the 
examiner and it was noted that it was reviewed prior to the 
examination.  After summarizing the relevant medical records 
in the file and discussing the appellant's medical history, 
the examiner indicated the following:

Basically, his complaints are unchanged 
from my previous examination.  He still 
has chronic low back pain.  Lifting type 
activities continue to bother him and, 
therefore, he is somewhat careful with 
the way he lifts.  He has previously 
given up running and jogging.  He can 
stand and walk okay.  He does have pain 
radiating down to the back into the 
posterior thigh region down to about the 
level of the knee.  No bowel or bladder 
dysfunction is noted.  He can stand and 
walk without difficulty.

On physical examination, the appellant had a normal gait and 
could stand erect.  The examiner indicated that he perhaps 
had a slight thoracic lumbar curvature, but no spasm was 
noted in either the erect or flexed position.  However, he 
again had some tenderness to palpation in the right lower 
lumbar region.  Range of motion testing disclosed that he had 
65 degrees of flexion, 20 degrees of extension, and 20 
degrees of lateral rotation to the left and right.  There was 
pain with the range of motion testing.  Other clinical 
findings were significant for normal muscle strength (5/5) in 
the lower extremities and normal ability to toe/heel walk and 
squat/arise.  In addition, reflexes were intact at the knees 
and ankles, and sensation was intact to pinprick in both 
lower extremities.  However, sitting and straight leg raising 
testing was slightly positive bilaterally.  Based on the 
examination findings, the examiner diagnosed chronic lumbar 
syndrome - history of old lifting injury, with MRI scan 
results significant for minimal bulging at L5-S1 and mild 
degenerative changes of the facet joints at L5-S1, with 
slight thoracic lumbar scoliosis.  Regarding functional 
impairment, the examiner provided the following commentary:

As far as the DeLuca Provisions, he had 
pain on motion as noted.  Certainly pain 
could limit functional ability during 
flare-ups or with increased use, 
although, it is not feasible to attempt 
to express any of this in terms of 
additional limitations of motion, as 
these matters cannot be determined with 
any degree of medical certainty.

X-rays taken in connection with the August 1999 examination 
showed a mild rotary scoliosis and mild degenerative disease 
at the L5 disc space.

Analysis

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his low back disability and development 
efforts have been completed to the extent possible to obtain 
relevant VA medical records and/or provide the appellant the 
opportunity to do either submit or authorize VA to obtain 
private medical records.  It is shown by the record on appeal 
that there exists any additional evidence that would be 
necessary to substantiate his claim.  Further, the RO has 
adjudicated his claim on the merits under the benefit-of-the-
doubt standard of review.  Accordingly, the Board concludes 
that the appellant will not be prejudiced by a disposition of 
his appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the decision, as well as to facilitate review by the U. 
S. Court of Appeals for Veterans Claims (the Court).  Simon 
v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board must assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether a preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; however, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1.  The percentage ratings are 
intended to represent average impairment in earning capacity 
resulting from disabilities and their residual conditions in 
civil occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

As this claim arises from an appeal of the RO's assignment of 
an original disability rating of 10 percent for the 
appellant's low back disability effective from March 24, 
1998, the Board will consider whether there is any basis to 
award "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  Fenderson v. West, 
12 Vet. App. 119 (1999) (an appeal arising from the 
assignment of an initial or original disability rating upon 
the award of service connection may, consistent with the 
facts found, be higher or lower for segments of time under 
review, i.e., the original rating may be "staged.").  
Moreover, as the appellant has been advised by the 
statement/supplemental statements of the case of the 
pertinent schedular criteria and all pertinent evidence 
considered, the Board finds that it may proceed to a 
disposition as it is not shown that the RO's failure to 
correctly identify the type of claim (appeal of "original" 
disability rating) resulted in any prejudice to the 
appellant.  Bernard, 4 Vet. App. 384 (1993).

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (2000) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (2000) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
appellant's low back disability may be in order on three 
bases: (1) pursuant to the relevant schedular criteria, i.e., 
notwithstanding the etiology or extent of his pain 
complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.
After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to an 
increased or "staged" schedular evaluation above the 10 
percent level for the low back disability.

The severity of the appellant's low back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2000).  Presently, he is rated 
10 percent disabling under Diagnostic Code 5295 for 
"lumbosacral strain with characteristic pain on motion."  A 
rating greater than that which is currently in effect is 
available if there are residuals of a fracture to the 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) (60 percent rating, Code 
5285); if there is complete bony fixation (ankylosis) of the 
spine, either in a favorable (60 percent rating) or 
unfavorable angle (100 percent rating, Code 5286); if there 
is favorable (40 percent rating) or unfavorable (50 percent 
rating) ankylosis of the lumbar spine (Code 5289); if there 
is moderate limitation of motion of the lumbar spine (20 
percent, Code 5292) or severe limitation of motion of the 
lumbar spine (40 percent, Code 5292); or if the disability is 
manifested by lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (20 percent, Code 5295) or severe 
lumbosacral strain (40 percent, Code 5295) with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of these manifestations with abnormal mobility on forced 
motion.  With respect to Diagnostic Code 5285, cases that 
fall outside the criteria cited above under that code are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.

According to the Rating Schedule, the Board concludes that 
the findings detailed above are most consistent over the 
entire rating period (from March 24, 1998) with a 10 percent 
under Diagnostic Code 5295 for lumbosacral strain manifested 
by complaints of chronic pain and occasional flare-ups of 
more severe pain with strenuous physical activity such as 
frequent bending or heavy lifting.  The VA compensation 
examinations discussed above disclose a relatively consistent 
disability picture significant for a history of recurrent 
back strain causing pain, especially with the aforementioned 
physical activity.  However, a higher increased or "staged" 
rating (above 10 percent) is clearly not in order pursuant to 
the schedular criteria as there is no evidence whatsoever 
showing that his low back disability involves (or ever 
involved, for that matter) abnormal mobility requiring a neck 
brace (Diagnostic Code 5285); complete bony fixation 
(ankylosis) of the spine, either in a favorable or 
unfavorable angle (Diagnostic Code 5286); or favorable or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289).

Moreover, higher ratings under Diagnostic Code 5292 (20 
percent and 40 percent) is also not applicable in this case 
as it was not shown by the medical evidence of record that 
the appellant has (or has ever had) "moderate" or "severe" 
range of motion loss in his lumbar spine.  Although it is not 
set forth in Part 4 of 38 C.F.R., commonly-accepted medical 
principles hold that normal range of motion of the lumbar 
spine is 95 degrees on forward flexion (with 65-90 degrees 
reflecting slight limitation of motion), 35 degrees on 
backward extension (with 26-30 degrees - slight limitation), 
40 degrees on lateral bending (26-30 degrees - slight 
limitation), and 35-40 degrees on rotation (24-30 degrees - 
slight limitation).  He clearly had some limited range of 
motion when tested on the VA examinations in 1998 and 1999, 
but without more than slight limitation of motion on forward 
flexion on both examinations.  He had deficits in the other 
planes of movement of the spine as well, but these ranged 
from normal (the 35 degrees of right lateral rotation on the 
1998 examination) to a few moderate levels, most notably, the 
20 degrees of backward extension found on both examinations.  
With these findings for consideration, the Board does not 
find that his overall disability picture is manifested by 
"moderate" or "severe" range of motion loss in the lumbar 
spine.  Instead, it appears reasonable to conclude that his 
range of motion test results were essentially in the slight 
degree of loss, particularly, as measured by the forward 
flexion results, which directly reflect his ability to bend 
over.  On this point, the Board observes that no examiner has 
described his range of motion loss in exact terms such as 
"slight," "moderate," etc.; however, it is clearly evident 
from the evidence in the file (findings showing that he has a 
normal gait, is able to stand and squat, etc.) that 
limitation of motion of his lumbar spine in the "moderate" 
or higher overall levels, as reflected by the aforementioned 
range of motion test results on the 1998 and 1999 VA 
examinations, is not a clinically significant element of his 
disability.  Hence, there is no basis to award increased 
disability compensation on the basis of limitation of motion 
under Diagnostic Code 5292.

A higher rating under Diagnostic Code 5295 is not in order as 
well.  The evidence discussed above does not objectively 
demonstrate that the appellant has had muscle spasm 
associated with his low back disability, notwithstanding his 
hearing testimony of May 1999.  Hence, entitlement to a 20 
percent rating for the disability for any period of time 
since the effective date of the award (March 24, 1998) is not 
warranted.  Also, "severe" lumbosacral strain according to 
the schedular criteria requires current medical findings 
showing listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation on forward 
bending in a standing position with osteo-arthritic changes 
and irregularity of joint space, or some of these deficits 
with abnormal mobility on forced motion.  As noted above, the 
clinical findings on the VA examinations of 1998 and 1999 did 
not show that the appellant had any spinal column listing; in 
fact, it was specifically noted that he had a normal gait and 
posture with a normal ability to stand and walk.  In 
addition, although it was not specifically indicated whether 
Goldthwaite's sign was tested, the examiner did not report 
testing for same and so it is assumed that in the clinical 
evaluation of the appellant, this sign was not deemed 
relevant to the examination results.  When these findings are 
read together with the other evidence that does not 
clinically demonstrate the other findings for higher ratings 
(above 10 percent) under Diagnostic Code 5295, the Board 
finds that the overall disability picture does not warrant 
higher levels of disability under these schedular criteria 
for any period of time since the effective date of the award 
of service connection.

A separate rating under Diagnostic Code 5003 is not in order 
as it is not shown that his low back disability is manifested 
by symptoms primarily or uniquely attributable to 
degenerative arthritis, as shown by the multiple diagnostic 
test results of record.  As indicated above, it appears that 
his low back disability is manifested by the characteristic 
pain complaints on motion with intermittent flare-ups of more 
severe pain with increased physical activity, which supports 
entitlement to a 10 percent rating under Diagnostic Code 
5295.

There is also no evidence of current prescription-based 
medication use for pain complaints and, as detailed above, 
there is no evidence that he has sought or needed 
in/outpatient treatment for the low back disability in the 
years following service.  Further, the objective evidence 
does not show that he requires a back brace or other 
supportive device.  These findings, when viewed in light of 
the medical  reports cited above, further support the Board's 
conclusion that the appellant's low back disability is not 
entitled to higher levels of disability compensation above 
the 10 percent rating now assigned effective from the date of 
claim.

With respect to his contentions regarding the degree or 
severity of his low back disability, the Board finds that the 
appellant's credibility for purposes of his claim for 
benefits is, to some extent, questionable; as noted above, 
the consistency in the VA examination accounts of his ability 
to stand, move, walk, overall physical appearance, findings 
regarding the lack of muscle spasm associated with the 
disability, etc., clearly shows that he is not as disabled to 
the extent claimed for purposes of assigning a rating under 
the Rating Schedule.  For these reasons, the Board concludes 
that his contentions on appeal and hearing testimony are 
outweighed by the other evidence in the file for purposes of 
showing entitlement to increased disability under applicable 
law and regulations.

As alluded to above, the Board must also address whether an 
increased rating for the appellant's back disability is 
warranted under 38 C.F.R. §§ 4.40, 4.45.  The regulation for 
musculoskeletal system functional loss in section 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's pain complaints in his back do not warrant an 
increased rating above the now assigned schedular level under 
38 C.F.R. §§ 4.40 and 4.45 because a preponderance of the 
evidence does not substantiate "additional" range-of-motion 
loss in the back due to pain on use or during flare-ups, or 
due to weakened movement, excess fatigability, or 
incoordination.  Indeed, it was noted on the VA examination of 
August 1999 that in the appellant's case, based on a complete 
review of the evidence in the file by the examiner, an 
assessment of any additional functional loss could not be made 
with medical certainty.  Further, on the July 1998 
examination, the examiner specifically added that there was no 
evidence of any weakness.  There is no other clinically 
documented evidence in this case to show additional functional 
loss, and this is especially evident given that the findings 
of pain on motion noted were considered as the primary 
positive evidence to support the 10 percent rating under 
Diagnostic Code 5295 effective from the date of claim when 
that rating was granted in August 1998.  It cannot be said 
therefore that the appellant has "additional" range-of-
motion loss under 38 C.F.R. § 4.40 because the schedular 
criteria as applied to the facts in this case encompasses that 
level of impairment due in significant part to painful forward 
bending in a standing position.  Thus, it is the Board's 
judgment that to award increased compensation for these 
symptoms would in effect violate the anti-pyramiding 
provisions under 38 C.F.R. § 4.14 because these findings would 
be overlapping or duplicative in nature in light of 
consideration of even higher ratings under section 4.40.

Further, as noted above, the appellant has denied other tell-
tale symptoms like weakness in his low back.  When viewed 
together with the fact that he does not have any of the other 
findings deemed critical under sections 4.40 and 4.45, the 
Board can only conclude that he does not actually have any 
"additional" functional impairment of his back disability 
which warrants entitlement to a higher disability rating.  
There is also no evidence of recent outpatient care, physical 
therapy, or current prescription-based medication use for 
this disability.  These findings preponderate against a 
finding that he has any additional functional loss due to 
movement abnormalities, weakened movement, or incoordination.  
Thus, as the record currently stands, there is no objective 
medical evidence which confirms the presence of additional 
functional loss in the appellant's low back beyond what is 
contemplated in the present disability rating.  In summary, 
the recent clinical findings do not reflect a level of 
impairment in the low back that would support a higher 
increased or "staged" schedular rating under any applicable 
criteria found in 38 C.F.R. Part 4.

With respect to the above, and as noted by the medical 
examination findings, it appears that the exact degree or 
"extent" of functional loss due the appellant's pain 
complaints, expressed either in mathematical or medically 
certain terminology, is an elusive concept from a medical 
standpoint.  As the Court has stated, "[m]edicine is more art 
than exact science" and therefore, mere reliance on pain 
complaints is insufficient to establish an increased level of 
disability, especially where the clinical findings are not 
remarkable.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
or "staged" rating above 10 percent for the appellant's low 
back disability is not warranted, based on the schedular 
standards as well as with application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

The Board has considered the potential application of the 
various other provisions of 38 C.F.R. Parts 3 and 4.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons discussed above, the Board concludes that the 
currently assigned rating for the appellant's low back 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5295 is the most appropriate schedular criteria for the 
evaluation of the appellant's back disability.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Since there is no currently diagnosed clinical evidence of 
intervertebral disc syndrome, the appellant's back disability 
is not entitled to a higher rating pursuant to Diagnostic 
Code 5293.  The appellant has never been diagnosed with 
intervertebral disc syndrome and although he clearly has some 
radicular pain with flare-ups of his low back pain, there is 
no evidence which supports a finding that such complaints 
reflect a "moderate" or higher level of neuropathic 
impairment, which would support a higher rating under 
Diagnostic Code 5293.  Neurologically, the appellant was 
essentially normal at the time of the 1998 and 1999 VA 
examinations (no evidence to support finding of disc 
herniation noted at time of 1999 VA examination and it was 
noted that sensations and reflexes in the lower extremities 
were intact on both examinations).  Thus, a higher rating 
under Diagnostic Code 5293 would not otherwise be in order in 
any case.

The appellant's contentions and hearing testimony on appeal 
have been accorded careful and compassionate consideration; 
however, the Board concludes that the medical findings 
discussed above are more probative of the level of 
disability.  It should be emphasized that the diagnoses and 
clinical findings rendered on the 1998 and 1999 VA 
examinations are consistent with the appellant's medical 
history, described in detail above, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The appellant is not shown to be qualified to render 
a medical diagnosis or opinion.  Hence, his views as to the 
etiology of his pain complaints and/or the extent of 
functional impairment in his back are specifically outweighed 
by the medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

It is noted that the RO did not consider referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (2000).  Nevertheless, the Board does not find 
that a remand is in order with respect to extraschedular 
consideration as it has not been claimed by the appellant or 
inferred by his contentions, and it does not appear from 
review of the evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's low back disability is severe enough to 
warrant a higher schedular rating and hence, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has ever required inpatient hospitalization for his 
low back disability.  In addition, there is no recent record 
of significant or regular outpatient treatment for this 
disability.  With respect to employment, it is noted that the 
appellant was unemployed at the time of his May 1999 hearing; 
however, he did not at that time implicate his low back 
disability as a factor.  No other evidence or information was 
submitted regarding his employment situation.  For these 
reasons, the Board finds that the overall picture presented 
by the evidence in the claims folder does not actually 
reflect "marked interference" in employment due 
specifically to his service-connected low back disability.  
In the absence of any evidence which actually shows that his 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See 38 C.F.R. 
§§ 3.102, 4.3 (2000).


ORDER

An increased or "staged" original rating above the current 
10 percent level for the low back disability awarded 
effective from March 24, 1998, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

